UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6925


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

CORBY MONTRELLE BRIDGERS, a/k/a Star,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:13-cr-00183-BO-1; 5:15-cv-00075-BO)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corby Montrelle Bridgers, Appellant Pro Se.    Dena Janae King,
Seth Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corby     Montrelle      Bridgers        seeks   to    appeal       the     district

court’s    order      denying    relief     on    his   28    U.S.C.      § 2255     (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate      of     appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent      “a    substantial      showing         of    the    denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,        537 U.S. 322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Bridgers has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense       with      oral   argument     because         the    facts     and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3